DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection is updated below and made final necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanai US 20080085181 in view of Hidaka et al. US 20180142653.
Regarding claim 1, Hanai discloses:
A fuel pump (Fig 1: 1) comprising 
an output shaft (2a) of a motor (3) and an impeller (10) configured to rotate integrally with the output shaft (2a and 10 are connected and rotate together), 
wherein an outer periphery (Area of shaft 2a attached to 10a) of the output shaft comprises a D-shaped portion for engaging with the impeller (Area of shaft 2a attached to 10a is D-shaped),
the D-shaped portion defined by a first flat portion (Flat portion of the “D” of the shaft 2a) connected to an annular portion (Portion that connects to the round portion of the shaft), 
the impeller comprises a D-shaped through hole (Fig 2: 10a) at a center (Center of 10) thereof, the D-shaped through hole being larger than an outer shape (Shape of 2a is in the shape of 10a) of the output shaft and defined by a second flat portion (Flat portion of the “D”) for engaging with the D-shape output shaft (Fig 1: D shape of the shaft 2a is smaller than the D shaped hole of 10a of the impeller). 
However, Hanai is silent as to:
when the output shaft and the impeller are arranged coaxially, spots exist which have different lengths of a gap between the first flat portion and the second flat portion in a rotational axis direction of the output shaft.
From the same field of endeavor, Hidaka teaches A fuel pump (Figure 1: Fuel pump (10)) with an output shaft (31), a through hole (Fig 5: 44) of the impeller (39).
when the output shaft and the impeller are arranged coaxially (Figure 5: Shaft (31) and impeller (39) are coaxially along (AX1 or AX2), spots exist which have different lengths of a gap between the first flat portion and the second flat portion in a rotational axis direction of the output shaft (Figure 5 and 14: Clearance between the shaft (31) and impeller (39) is different in length between clearance (S11 and S21) and clearance (S12 and S22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hanai to have the clearances and inclined portions of Hidaka to allow for the impeller to not be worn as much and to reduce vibrations (par 50).
Regarding claim 2, Hanai discloses all of the above limitations. However, is silent as to: 
wherein the output shaft comprises portions which have different lengths between the first flat portion and a rotational axis of the output shaft in the rotational axis direction.
From the same field of endeavor, Hidaka teaches
wherein the output shaft comprises portions which have different lengths between the first flat portion and a rotational axis of the output shaft in the rotational axis direction (Figure 14: The change in clearance (S11 and S21) and clearance (S12 and S22) makes the impeller hole increase in length from the axis (AX1) in the axial direction on the output end portion).
The modification is covered in claim 1.
Regarding claim 3, Hanai discloses all of the above limitations. However, is silent as to: 
wherein the impeller comprises portions which have different lengths between the second flat portion and a central axis of the impeller in a central axis direction of the impeller
From the same field of endeavor, Hidaka teaches
wherein the impeller comprises portions which have different lengths between the second flat portion and a central axis of the impeller in a central axis direction of the impeller (Figure 5: The change in clearance (S11 and S21) and clearance (S12 and S22) makes the impeller hole increase in length from the axis (AX1) in the axial direction on the impeller).
The modification is covered in claim 1.
Regarding claim 4, Hanai discloses all of the above limitations. However, is silent as to: 
wherein the impeller comprises portions which have different lengths between the second flat portion and a central axis of the impeller in a central axis direction of the impeller
From the same field of endeavor, Hidaka teaches
wherein the impeller comprises portions which have different lengths between the second flat portion and a central axis of the impeller in a central axis direction of the impeller (Figure 5: The change in clearance (S11 and S21) and clearance (S12 and S22) makes the impeller hole increase in length from the axis (AX1) in the axial direction on the impeller).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745            

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747